Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 10/04/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the physical components and their interaction with one another as described in the specification.  The block diagrams in figures 1–2, 4 and 7 do not provide sufficient information as to how the mechanical sensor interact with the solenoid valve.  Additionally, the figures do not illustrate the location of the mechanical sensor in relation to the electromechanical sensor.  Also figure 9B is blurry and does not reproduce well.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement (IDS)
The crossed out NPL do not have any identifying information.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 51, 61–63, 70 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arcella et al. (USPN 5329465).
Regarding claim 51, Arcella discloses a system for ascertaining an operational status of an electrically-actuated valve, the system comprising: a valve-diagnostic device, the valve-diagnostic device comprising: a body (38) positionable at a location proximate to the electrically-actuated valve (20); a mechanical sensor (28); and an electrical sensor (32); wherein the mechanical sensor and the electrical sensor are housed in or on the body (Fig. 2) housed in or on the body and a data analyzer (42/44/46/48/50/52) connected to the valve-diagnostic device to receive the mechanical sensor signal and the electrical sensor signal (Col. 6, Lines 3–25), the data analyzer configured to display an output based on the mechanical sensor signal and the electrical sensor signal (Fig. 1). 
The recitation “for detecting movement of a movable part of the electrically-actuated valve relative to a stationary part of the electrically-actuated valve and outputting a mechanical sensor signal based on the detected movement” is seen as intended use of the mechanical sensor.  
The recitation “for detecting an electrical characteristic associated with the operation of the electrically- actuated valve and outputting an electrical sensor signal based on the detected electrical characteristic” is seen as intended use of the electrical sensor.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
Regarding claim 61, Arcella discloses a second electrical sensor (24).  
The recitation “for detecting a second electrical characteristic associated with the operation of the electrically-actuated valve and outputting a second electrical sensor signal based on the detected second electrical characteristic and wherein the data analyzer is connected to receive the second electrical sensor signal” is seen as intended use of the electrical sensor.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
Regarding claim 62, Arcella discloses the second electrical sensor is sensitive to the second electrical characteristic associated with a drive signal in an actuator mechanism of the electrically-actuated valve, the actuator mechanism applying force to the movable part.  Col. 5, Lines 9–20.  
Regarding claim 63, Arcella discloses the electrical characteristic is associated with a control signal received at the electrically-actuated valve, and the second electrical characteristic is associated with an electromagnetic response of the electrically-actuated valve to the control signal.  Col. 5, Lines 20–68 through Col. 6, Lines 1–2.
Regarding claim 70, Arcella discloses the data analyzer is configured to determine one or both of a time constant of an exponential rise of the second electrical sensor signal and a time constant of an exponential decay of the second electrical sensor signal and determine whether the electrically- actuated valve is in a fail state based on one or both of the determined time constants.  Col. 11, Lines 23–40.
Regarding claim 75, Arcella discloses method for ascertaining an operational status of an electrically-actuated valve, the method comprising: providing a valve-diagnostic device comprising: a body (38) positionable at a location proximate to the electrically-actuated valve (20); a mechanical sensor (28) for detecting movement of a movable part of the electrically-actuated valve relative to a stationary part of the electrically-actuated valve and outputting a mechanical sensor signal based on the detected movement (Col. 5, Lines 20–44, where the tension and compression correlate to the movement of the valve); and an electrical sensor (32) for detecting an electrical characteristic associated with the operation of the electrically-actuated valve and outputting an electrical sensor signal based on the detected electrical characteristic (Col. 5, Lines 59–66); the mechanical sensor and the electrical sensor housed in or on the body; receiving (Fig. 2), at a data analyzer (42/44/46/48/50/52) connected to the valve-diagnostic device, the mechanical sensor signal and the electrical sensor signal (Fig. 1); displaying (52), by the data analyzer, an output based on the mechanical sensor signal and the electrical sensor signal, the output useable to ascertain the operational status of the electrically-actuated valve (Col. 6, Lines 3–62).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arcella et al. (USPN 5329465) in view of Leon (USPN 5140263).
Regarding claim 64, Arcella discloses the second electrical sensor comprises a magnetic field sensor.  However, Arcella describes the second sensor as being a current sensor.
Leon teaches a current sensor can be a Hall Effect sensor (magnetic field sensor).  Col. 9, Lines 57–60.
A Hall Effect sensor is a specific type of current sensor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the Hall Effect sensor.  As a result, selecting the Hall Effect sensor would have been a design choice.
Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arcella et al. (USPN 5329465) in view of Rice (US PGPub 20040145842 A1).
Regarding claim 69, Arcella does not disclose the data analyzer is configured to determine one or both of a rise time of an exponential rise of the second electrical sensor signal and a decay time of an exponential decay of the second electrical sensor signal and to determine whether the electrically-actuated valve is in a fail state based on one or both of the rise time and the decay time.  
Rice teaches a current sensor that detects the generation of current over a period of time in order to alert a fault in the system.  Para. 29.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the function of the current sensor of Arcella with a means to generate a fault signal as taught by Rice in order to notify that there is a fault in the system.
The Arcella-–Rice combination teaches the data analyzer is configured to determine one or both of a rise time of an exponential rise of the second electrical sensor (Arcella 24) signal and a decay time of an exponential decay of the second electrical sensor signal and to determine whether the electrically-actuated valve is in a fail state based on one or both of the rise time and the decay time (Rice Para. 29).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kucera et al. (USPN 9645584 B2) discloses valve monitoring.  Huang et al. discloses a Hall Effect sensor in a system that monitors valve failure.  Nafziger et al. (USPN 4977778), Leon (USPN 5086273) and Leon (USPN 4977778) disclose using multiple sensors to determine the valve location.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753